DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11 October 2011 have been fully considered but they are not persuasive.
Applicant argues a single first input must signal the controller to control the movement of both the first component and the second component to a single first protocol and a single second input must signal the controller to control the movement of both the first component and the second component to a single second protocol. Due to this, Applicant argues that this requires coordination of the control based on a single input. Examiner respectfully disagrees. No coordination is recited in the claim or required to meet the recited limitations. A signal can initiate a protocol with multiple steps. In Muona a signal (i.e. sensor data) can initiate a protocol that control that alters multiple components. 
The arguments with respect to Nieminen are moot as the reference is not used in the current rejections.
Applicant argues that Davis does not disclose any single input/joystick that is capable of controlling different components such as the boom and the feed. Examiner respectfully disagrees. Each of the joysticks has multiple buttons on it to allow for multiple components to be controlled.
Furthermore, it is noted that neither claims 11 or 15 limit the invention to a single joystick.
Applicant argues that Davis does not teach a single input to a single joystick. However, Davis is being used to teach that it is known in the art to simultaneously control boom and feed movement based on an input as discussed below. Muona teaches the single joystick as discussed below. Thus the .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muona (WO 2007/026051).
With respect to claim 11: Muona discloses an apparatus for controlling a machine, comprising: 
a controller (200); and 
a joystick (204; ¶ [0012]) having a first input for signaling the controller to control the movement of first (3) and second (7) components of the machine according to a first protocol and a second input signaling the controller to control the movement of first and second components of the machine according to a second protocol (¶ [0011-12]; user input controls the boom and feed, feed can go in or out and boom can move in different directions such as up and down).
With respect to claim 15: Muona discloses an apparatus, comprising: 

a joystick (204; ¶ [0012]) for controlling the boom and the feed to move in a corresponding direction or an opposite direction based on a user input (¶ [0011-12]; user input controls the boom and feed, feed can go in or out and boom can move in different directions such as up and down).

Claims 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 2016/0281430).
With respect to claim 11: Davis discloses an apparatus for controlling a machine, comprising: 
a controller (200); and 
a joystick (220, 228, 240, 248; ¶ [0036, 0041]) having a first input for signaling the controller to control the movement of first (120) and second (140) components of the machine according to a first protocol and a second input signaling the controller to control the movement of first and second components of the machine according to a second protocol (¶ [0047, 0049-52, 0057-60, 0063]).
With respect to claim 12: Davis further discloses the first component comprises a boom (120) and the second component comprises a feed (140) for feeding a drill (166), and wherein: 
(1) the first protocol causes the boom and feed to move in a corresponding direction (¶ [0047, 0049-52, 0057-60, 0063]); and 
(2) the second protocol causes the boom and feed to move in an opposite direction (¶ [0047, 0049-52, 0057-60, 0063]).
With respect to claim 13: Davis further discloses the first input comprises a first button (238, 258; Figs. 4-5; ¶ [0037, 0042]) on the joystick and the second input comprises a second button (238, 258; Figs. 4-5; ¶ [0037, 0042]) on the joystick, the first button for generating a first output signal to the controller for activating the first protocol (¶ [0047, 0049-52, 0057-60, 0063]) and the second button for 
With respect to claim 14: Davis further discloses one of the first or second inputs comprises a trigger (238, 258; ¶ [0037, 0042]).
With respect to claim 15: Davis discloses an apparatus, comprising: 
a drilling machine (10) including a boom (120) for supporting a feed (140) for feeding a drill (166); and 
a joystick (220, 228, 240, 248; ¶ [0036, 0041]) for controlling the boom and the feed to move in a corresponding direction or an opposite direction based on a user input (¶ [0047, 0049-52, 0057-60, 0063]).
With respect to claim 16: Davis further discloses the joystick comprises a first button (238, 258; Figs. 4-5; ¶ [0037, 0042]) for providing the user input for controlling the boom and food to move in the corresponding direction (¶ [0047, 0049-52, 0057-60, 0063]).
With respect to claim 17: Davis further discloses the joystick comprises a second button (238, 258; Figs. 4-5; ¶ [0037, 0042]) for providing the user input for controlling the boom and food to move in the opposite direction (¶ [0047, 0049-52, 0057-60, 0063]).
With respect to claim 18: Davis further discloses the joystick comprises a trigger (238, 258; ¶ [0037, 0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muona in view of Davis.
With respect to claim 1: Muona discloses an apparatus, comprising: 
a drilling machine (Fig. 1) including a boom (3) for supporting a feed (7) for feeding a drill (9, 9a; ¶ [0011]); and 
a single joystick (204; ¶ [0012]) adapted for controlling movement of the boom and the feed independently or together (¶ [0011-12]).
Muona does not explicitly teach the single joystick includes an input for causing a combined control of the boom and feed movement. Davis teaches it is known in the art to have an input (238, 258; Figs. 4-5; ¶ [0037, 0042]) for a combined control of the boom and feed movement (¶ [0063]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the input and combined control of Davis with the invention of Muona since doing so would result in faster movement of the drill (Davis ¶ [0064]).
With respect to claim 3: Davis from the combination of Muona and Davis further teaches the input comprises a button (238, 258; Figs. 4-5; ¶ [0037, 0042]).
With respect to claim 4: Davis from the combination of Muona and Davis further teaches the input comprises a trigger (238, 258; Figs. 4-5; ¶ [0037, 0042]).
With respect to claim 5: Muona does not explicitly teach the single joystick includes a first input for combining the boom and feed movement according to a first protocol and a second input combining the boom and feed movement according to a second protocol. Davis teaches a joystick having a first input (238, 258; Figs. 4-5; ¶ [0037, 0042]) for combining the boom and feed movement according to a first protocol and a second input (238, 258; Figs. 4-5; ¶ [0037, 0042]) combining the boom and feed movement according to a second protocol (¶ [0047, 0049-52, 0057-60, 0063-64]). It would be obvious to 
With respect to claim 6: Muona does not explicitly teach a third input that, when combined with the first input or the second input, is for combining the boom and feed movement according to a third protocol. Davis teaches a joystick having a third input (238, 258; Figs. 4-5; ¶ [0037, 0042]) that, when combined with the first input or the second input, is for combining the boom and feed movement according to a third protocol (¶ [0047, 0049-52, 0057-60, 0063-64]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the input and combined control of Davis with the invention of Muona since doing so would result in faster movement of the drill (Davis ¶ [0064]).
With respect to claim 7: Muona does not explicitly teach the single joystick includes an input for causing the boom and feed to each independently move in the same direction at the same time. Davis teaches a joystick includes an input for causing the boom and feed to each independently move in the same direction at the same time (¶ [0047, 0049-52, 0057-60, 0063-64]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the input and combined control of Davis with the invention of Muona since doing so would result in faster movement of the drill (Davis ¶ [0064]).
With respect to claim 8: Muona does not explicitly teach the single joystick includes an input for causing the boom and the feed to each independently move in different directions at the same time. Davis teaches a single joystick includes an input for causing the boom and the feed to each independently move in different directions at the same time (¶ [0047, 0049-52, 0057-60, 0063-64]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the input and combined control of Davis with the invention of Muona since doing so would result in faster movement of the drill (Davis ¶ [0064]).
With respect to claim 9: Muona does not explicitly teach the single joystick includes an input for controlling the movement of the feed independent of the boom, and the boom independent of the feed, depending on a state of the input. Davis teaches joystick includes an input for controlling the movement of the feed independent of the boom, and the boom independent of the feed, depending on a state of the input (¶ [0047, 0049-52, 0057-60, 0063-64]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the input and combined control of Davis with the invention of Muona since doing so would result in faster movement of the drill (Davis ¶ [0064]).
With respect to claim 10: Muona from the combination of Muona and Davis further teaches a controller (200) for receiving output signals from the single joystick and controlling a boom actuator and a feed actuator (¶ [0011-12]).
With respect to claim 19: Muona further discloses a display (202) for graphically displaying a condition of the joystick of claim 1 (¶ [0012]).
With respect to claim 20: Muona further discloses drilling machine (Fig. 1) including the apparatus of claim 1 (Fig. 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672